Citation Nr: 1724856	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcer disease. 

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, and a rating in excess of 20 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 8, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to March 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in St. Petersburg, Florida which denied service connection for ulcer disease and an increased rating for degenerative joint disease of the lumbar spine.   

In April 2015, the Board remanded the claims for further development.  

In May 2016, the Board denied the claim for entitlement to service connection for ulcer disease; entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, and a rating in excess of 20 percent from that date; and found that the issue of entitlement to TDIU was not raised by the record.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

In a December 2016 rating decision, the RO granted entitlement to a TDIU with an effective date of December 18, 2007.

In an April 2017 order, the Court granted a Joint Motion for Remand (JMR) and remanded the matters to the Board for action consistent with the JMR.  

The issues of entitlement to service connection for ulcer disease and entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, and a rating in excess of 20 percent from that date, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

A December 2016 RO rating decision granted the full benefit sought for entitlement to a TDIU, effective December 18, 2007, the date of the Veteran's claim for an increased rating for his lumbar spine disability, from which the claim for a TDIU was inferred and the Veteran has not disagreed with this decision.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claim for entitlement to a TDIU, because the full benefit sought in connection with that claim has been granted, and the Veteran has not disagreed with the assigned effective date.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the parties to the April 2017 JMR indicated that the Board failed to provide an adequate statement of reasons or bases for its finding that "the matter of entitlement to a TDIU is not raised by the record in the context of this claim."  The parties to the JMR found that the Board improperly limited its discussion to only whether the Veteran's lumbar spine disability precluded him from obtaining and maintaining substantial gainful employment.  However, in the Veteran's September 2015 application for a TDIU, the Veteran reported that he was unable to secure or follow substantially gainful employment due to all of his service-connected disabilities.  

However, unbeknownst to the parties to the JMR, entitlement to a TDIU was granted in a rating decision issued by the RO in December 2016, in which the RO found that the Veteran had not, due to his service connected disabilities, been engaged in substantial gainful activity since December 18, 2007.  The effective date assigned for the TDIU is December 18, 2007, the date of the Veteran's claim for an increased rating for his lumbar spine disability, from which the issue of entitlement to a TDIU was inferred.  The Veteran has not at this time disagreed with the assigned effective date.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  The RO's grant of TDIU was a full grant of the benefit sought on appeal. While the effective date of the grant of TDIU could be up to a year prior to the date of claim, 38 U.S.C.A. § 5110(b)(3) (West 2014) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date"), the Veteran has not at this time indicated disagreement with the assigned effective date.  Cf. Holland v. Gober, 10 Vet. App. 433, 436 (1997) (holding that an RO's award of service connection constitutes a full award of benefits on an appeal initiated by an NOD as to a previous RO decision denying service connection and that, to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time.").  Therefore, the Board lacks jurisdiction over this issue and dismissal of the claim for entitlement to a TDIU is warranted.


ORDER

The claim for entitlement to a TDIU is dismissed. 


REMAND

In regard to the Veteran's claim for service connection for ulcer disease, the parties to the April 2017 JMR found that a remand was necessary due to the Board's failure to adequately provide a statement of reasons or basis for its finding that the VA's duty to assist was met.  Specifically, in the May 2016 Board decision, the Board found that "pertinent...private and VA medical records have been obtained;" however, an October 22, 1993 service treatment record (STR) notes that "the Veteran went to UCC over the weekend" where he "vomited (sic) blood - dark approx. cup."  The record does not contain a medical record from UCC for that weekend of October 16-17, 1993.  Given the possibility that the UCC record could contain a diagnosis of an ulcer disease or any other gastrointestinal abnormality that could later cause an ulcer disease, the records from UCC should be obtained.  

The Board notes that a letter was sent to the Veteran in December 2007 requesting dates of medical treatment during service and the name and exact location of the dispensary, hospital, or other facility where he received treatment for his condition.  Medical records were received since the December 2007 letter, yet none of these records were from UCC.  Additionally, in the April 2015 Board remand, the RO was directed to obtain all VA treatment records not already of record and associate them with claims file, however, no request was made for records from UCC.

For the period prior to September 3, 2015, the parties to the JMR found that the Board failed to discuss evidence relevant to the Veteran's lumbar spine disability.  Specifically, a December 12, 2011 physical therapy note reported that the Veteran's lower back flexion was limited to 60 degrees.  Reports from Dr. D., Dr. M., and a SSA assessment reveal evidence of abnormal gait and curvature of the spine.  Medical treatment records show evidence of kyphotic changes in the thoracic area and muscle spasm in the back.  This medical evidence was not considered in the May 2016 Board decision and should therefore be considered on remand.  

As to the Veteran's claim for a rating in excess of 20 percent for his lumbar spine disability for the period after September 3, 2015, the parties to the JMR indicated that a new VA examination is warranted to comply with Mitchell v. Shinseki, 22 Vet. App. 31, 44 (2011).  Moreover, the Court recently held that joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand for a new VA examination is therefore warranted to comply with Mitchell and Correia.  

Accordingly, the claims for entitlement to service connection for ulcer disease and entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, and a rating in excess of 20 percent from that date, are REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran clarify the name and location of "UCC" where he was seen for the weekend of October 16-17, 1993.  

2.  Obtain from the UCC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since October 16, 1993. 

3.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected degenerative joint disease of the lumbar spine.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination. 

The examination should be conducted in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for ulcer disease and entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, and a rating in excess of 20 percent from that date. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


